IN THE COURT OF APPEALS OF THE STATE OF IDAHO

                                       Docket No. 49948

In the Interest of: John Doe I, a Child        )
Under Eighteen (18) Years of Age.              )
STATE OF IDAHO, DEPARTMENT OF                  )
HEALTH AND WELFARE,                            )    Filed: October 12, 2022
                                               )
       Petitioner-Respondent,                  )    Melanie Gagnepain, Clerk
                                               )
v.                                             )    THIS IS AN UNPUBLISHED
                                               )    OPINION AND SHALL NOT
JANE DOE (2022-30),                            )    BE CITED AS AUTHORITY
                                               )
       Respondent-Appellant.                   )
                                               )

       Appeal from the Magistrate Division of the District Court of the Fifth Judicial
       District, State of Idaho, Twin Falls County. Hon. Thomas D. Kershaw, Jr.,
       Magistrate.

       Judgment terminating parental rights, affirmed.

       Twin Falls Public Defender; Heidi J. Despain, Deputy Public Defender, Twin
       Falls, for appellant.

       Hon. Lawrence G. Wasden, Attorney General; James T. Baird, Deputy Attorney
       General, Twin Falls, for respondent.
                 ________________________________________________

GRATTON, Judge
       Jane Doe appeals from the magistrate court’s judgment terminating her parental rights.
We affirm.
                                               I.
                    FACTUAL AND PROCEDURAL BACKGROUND
       Doe is the mother of the minor child in this action. In October 2020, Doe gave birth to
the child and both tested positive for methamphetamine at the hospital. After Doe and the father
failed to comply with the safety plan, the child was placed into the custody of the Department of
Health and Welfare (Department). The magistrate court approved case plans for Doe and the
father. The magistrate court held periodic review hearings to monitor the parents’ progress on

                                               1
their case plans. The Department continually reported that the parents were making minimal to
no progress on their case plan tasks. The parents were not drug testing or participating in
treatment, and they were missing of lot of their scheduled visitation with the child.
       In June 2021, the Department filed a petition to terminate Doe’s parental rights to the
child. The magistrate court held a trial in July 2022. After finding clear and convincing
evidence that Doe neglected and abandoned the child and that termination is in the child’s best
interests, the magistrate court terminated Doe’s parental rights.1 Doe appeals.
                                                II.
                                   STANDARD OF REVIEW
       On appeal from a decision terminating parental rights, this Court examines whether the
decision is supported by substantial and competent evidence, which means such evidence as a
reasonable mind might accept as adequate to support a conclusion. Doe v. Doe, 148 Idaho 243,
245-46, 220 P.3d 1062, 1064-65 (2009).          The appellate court will indulge all reasonable
inferences in support of the trial court’s judgment when reviewing an order that parental rights
be terminated. Id. The Idaho Supreme Court has also said that the substantial evidence test
requires a greater quantum of evidence in cases where the trial court’s finding must be supported
by clear and convincing evidence than in cases where a mere preponderance is required. In re
Doe, 143 Idaho 343, 346, 144 P.3d 597, 600 (2006). Clear and convincing evidence is generally
understood to be evidence indicating that the thing to be proved is highly probable or reasonably
certain. In re Doe, 143 Idaho 188, 191, 141 P.3d 1057, 1060 (2006). Further, the magistrate’s
decision must be supported by objectively supportable grounds. In re Doe, 143 Idaho at 346,
144 P.3d at 600.
                                                III.
                                            ANALYSIS
       Doe challenges the magistrate court’s conclusion that she neglected and abandoned her
child and that termination of her parental rights is in the child’s best interests. The Department
asserts that substantial evidence supports the magistrate court’s termination decision. We affirm
the termination of Doe’s parental rights.



1
       The magistrate court also terminated the father’s parental rights to the child. That
decision, however, is subject to a separate appeal.
                                                 2
A.      Statutory Basis for Termination
        A parent has a fundamental liberty interest in maintaining a relationship with his or her
child. Troxel v. Granville, 530 U.S. 57, 65 (2000); Doe v. State, 137 Idaho 758, 760, 53 P.3d
341, 343 (2002). This interest is protected by the Fourteenth Amendment to the United States
Constitution. State v. Doe, 144 Idaho 839, 842, 172 P.3d 1114, 1117 (2007). Implicit in the
Termination of Parent and Child Relationship Act is the philosophy that, wherever possible,
family life should be strengthened and preserved. Idaho Code § 16-2001(2). Therefore, the
requisites of due process must be met when terminating the parent-child relationship. State v.
Doe, 143 Idaho 383, 386, 146 P.3d 649, 652 (2006). Due process requires that the grounds for
terminating a parent-child relationship be proved by clear and convincing evidence. Id. Because
a fundamental liberty interest is at stake, the United States Supreme Court has determined that a
court may terminate a parent-child relationship only if that decision is supported by clear and
convincing evidence. Santosky v. Kramer, 455 U.S. 745, 769 (1982); see also I.C. § 16-2009; In
re Doe, 146 Idaho 759, 761-62, 203 P.3d 689, 691-92 (2009); Doe, 143 Idaho at 386, 146 P.3d at
652.
        Idaho Code § 16-2005 permits a party to petition the court for termination of the parent-
child relationship when it is in the child’s best interest and any one of the following five factors
exist: (a) abandonment; (b) neglect or abuse; (c) lack of a biological relationship between the
child and a presumptive parent; (d) the parent is unable to discharge parental responsibilities for
a prolonged period that will be injurious to the health, morals, or well-being of the child; or (e)
the parent is incarcerated and will remain incarcerated for a substantial period of time. Each
statutory ground is an independent basis for termination. Doe, 144 Idaho at 842, 172 P.3d at
1117.
        In this case, the magistrate court terminated Doe’s parental rights because she neglected
and abandoned the child. The magistrate court found, by clear and convincing evidence, that
Doe neglected her child by means of her child remaining in the custody of the Department for
twenty-one months without reunification. The magistrate court found, “[t]he requirements for
reunification have not really been attempted.” Furthermore, the magistrate court found Doe had
not provided proper parental care and Doe repeatedly refused “[o]pportunities to enable [her] to
provide for the child’s needs.” Lastly, the magistrate court found Doe had abandoned the child.



                                                 3
The magistrate court found by clear and convincing evidence that the parents had not maintained
a normal parental relationship with the child for well over one year.
       On appeal, Doe recites some testimony to support her position and essentially argues she
made efforts to work her case plan. Doe submits there were barriers to her ability to acquire
employment but notes housing was never an issue during the pendency of the child protection
action.2   Doe asserts the magistrate court erred when it concluded she had neglected and
abandoned her child.3
       Doe does not challenge the magistrate court’s findings of fact, but challenges the
magistrate court’s conclusions of neglect and abandonment based upon those findings. For this
reason, we will address whether the magistrate court’s conclusions are supported by substantial
and competent evidence.
       Idaho Code § 16-2002(3)(a) defines “neglect” as any conduct included in I.C. § 16-
1602(31). Section 16-1602(31)(a) provides, in pertinent part, that a child is neglected when the
child is without proper parental care and control, or subsistence, medical or other care or control
necessary for his or her well-being because of the conduct or omission of his or her parents,
guardian, or other custodian or their neglect or refusal to provide them. Neglect also exists
where the parent has failed to comply with the court’s orders or the case plan in a child
protective act case and the Department has had temporary or legal custody of the child for fifteen
of the most recent twenty-two months and reunification has not been accomplished by the last



2
        Contrary to Idaho Appellate Rule 35(a)(6) Doe fails to cite to the record in her argument
section. This Court will not search the record on appeal for error. Bach v. Bagley, 148 Idaho
784, 790, 229 P.3d 1146, 1152 (2010). Furthermore, Doe’s argument is one paragraph and it is
difficult to glean what Doe is actually arguing. In essence, Doe failed to provide a cogent
argument. This Court generally does not address issues not supported by cogent argument and
citation to legal authority, even in a case terminating parental rights. Idaho Dep’t of Health &
Welfare v. Doe (2018-24), 164 Idaho 143, 147, 426 P.3d 1243, 1247 (2018). Nonetheless, we
will address whether there was substantial and competent evidence to support the magistrate
court’s conclusions.
3
       In her conclusion, Doe argues the magistrate court erred when it found the Department
had made reasonable efforts to avoid or prevent the removal of the child from Doe’s home. This
argument is irrelevant because the efforts of the Department are inapposite during a termination
of parental rights. Idaho Dep’t of Health & Welfare v. Doe (2017- 21), 163 Idaho 83, 94, 408
P.3d 81, 96 (2017).


                                                 4
day of the fifteenth month in which the child has been in the temporary or legal custody of the
Department. I.C. § 16-2002(3)(b).
       The magistrate court found the child was removed in early October 2020 and has
remained in the custody of the Department. The termination trial was held approximately
twenty-one months after the child’s removal from Doe’s custody. The primary focus of Doe’s
case plan was substance abuse and maintaining sobriety. Doe was to obtain a substance abuse
assessment and follow its recommendations.           Doe completed the assessment but did not
complete the recommendations.        Doe repeatedly started programs but never successfully
completed one. Doe was to comply with random drug testing, however, she only completed two
tests (one of which was the original test done at the hospital) and both tests were positive for
methamphetamine. The case manager testified there were many requests for Doe to drug test,
but Doe would not comply. It is impossible to know whether Doe maintained any level of
sobriety because she refused to complete regular drug tests. Furthermore, Doe failed to complete
a parenting class; only allowed the caseworker to visit her home a few times; and missed twenty-
three of the forty-nine visits with her child. Visitation never progressed beyond supervised
visitation due to Doe’s lack of engagement on her case plan. Overall, the magistrate court did
not err when it determined Doe neglected her child by not complying with her case plan.
       Next, the magistrate court found Doe failed to provide proper parental care. Doe argues
she ensured there were gifts, clothing, shoes, and necessities necessary for her visits with her
child. The magistrate court acknowledged that Doe provided gifts but found Doe had not
provided any financial support for the child during the pendency of the child protection case.
Even though Doe provided items during visits with her child, twenty-six visits in a twenty-one
month span does not demonstrate a parent’s ability to provide consistent proper parental care.
As such, the magistrate court did not error when it found Doe had failed to provide proper
parental care to the child.
       Lastly, the magistrate court found Doe had abandoned her child. Pursuant to I.C. § 16-
2002(5), abandonment occurs when the parent has willfully failed to maintain a normal parental
relationship including, but not limited to, reasonable support or regular personal contact. The
word “or” is a disjunctive particle used to express an alternative and, thus, the willful failure to
maintain a normal parental relationship can be based upon either the failure to pay reasonable
support, or the failure to have regular personal contact, or some other failure. Doe I v. Doe II,

                                                 5
148 Idaho 713, 715, 228 P.3d 980, 982 (2010). Doe was provided the opportunity to visit her
child forty-nine times during the pendency of the child protection case. She missed twenty-three
of those visits due to either not showing up or cancellation by the Department for showing up
late to the scheduled time. Visitation never advanced beyond supervised visitation because Doe
failed to progress on her case plan--specifically, prove and maintain her sobriety. The magistrate
court also found that Doe did not provide financial support for the child. Consequently, Doe
failed to provide reasonable support and to have regular contact with her child. The magistrate
court did not err when it found Doe had abandoned her child.
B.     Best Interests of the Child
       Once a statutory ground for termination has been established, the trial court must next
determine whether it is in the best interests of the child to terminate the parent-child relationship.
In re Aragon, 120 Idaho 606, 611, 818 P.2d 310, 315 (1991). When determining whether
termination is in the child’s best interests, the trial court may consider the parent’s history with
substance abuse, the stability and permanency of the home, the unemployment of the parent, the
financial contribution of the parent to the child’s care after the child is placed in protective
custody, the improvement of the child while in foster care, the parent’s efforts to improve his or
her situation, and the parent’s continuing problems with the law. In re Doe, 159 Idaho 192, 198,
358 P.3d 77, 83 (2015); In re Doe, 156 Idaho 103, 111, 320 P.3d 1262, 1270 (2014). A finding
that it is in the best interests of the child to terminate parental rights must still be made upon
objective grounds. In re Doe, 152 Idaho 953, 956-57, 277 P.3d 400, 403-04 (Ct. App. 2012).
       As previously stated, the magistrate court determined that terminating Doe’s parental
rights is in the child’s best interests. The magistrate court acknowledged that Doe had a genuine
interest in keeping custody of her child.       The magistrate court also acknowledged Doe’s
struggles with transportation and proximity to services. However, the magistrate court found
that after almost two years of the Department’s attempts to assist Doe, Doe did not demonstrate
an ability to provide for her child, let alone herself. Most importantly, the magistrate court found
it was highly probable that Doe would remain addicted to and actively using methamphetamine,
based upon the repeated refusals to drug test combined with the two positives for
methamphetamine. The magistrate court found it is not in the child’s best interests to be in
Doe’s care while she remains an active user.



                                                  6
       The extent of Doe’s argument seems to be that Doe and the child are bonded. However,
Doe did not challenge any of the findings of fact the magistrate court made in its analysis of the
child’s best interests. This Court agrees with the magistrate court that the lack of drug tests
makes it highly probable that Doe continues to struggle with addiction. Both the caseworker and
foster parent testified the child is doing well in his foster home. The child is healthy and on track
developmentally. In contrast, the magistrate court found Doe struggles to meet her own needs
signifying she would not be able to provide for herself and her child. There is no evidence that
Doe provided financial support for her child and she only claims she made efforts to acquire
employment without any evidence thereof. Doe has failed to show error in the magistrate court’s
determination that terminating her parental rights is in the best interests of the child.
                                                 IV.
                                          CONCLUSION
       Doe has failed to show error in the magistrate court’s decision to terminate her parental
rights. Accordingly, the judgment terminating Doe’s parental rights is affirmed.
       Judge HUSKEY and Judge BRAILSFORD CONCUR.




                                                   7